Explanations of vote
in writing. - (FR) Changing patterns in the world of work, the fragility of certain sectors such as industry, the explosion in the services sector and increased mobility of the work force are all phenomena making it necessary for the European Parliament to work towards greater protection for workers.
As long ago as December, Mrs Bachelot's report set out to establish a European Globalisation Adjustment Fund, and it is this same concern to take account of the rights of workers that lies behind the Directive on the protection of employees in the event of the insolvency of their employer.
Every year, thousands of employees are deprived of income, sometimes for months, as a result of their firms becoming bankrupt, thereby resulting in hardship.
This directive will allow codification of all the rules relating to the protection of the employee in the event of the insolvency of the employer, and it will apply to any employment relationship, whatever the type of contract.
The completion of the internal market, which is sometimes wrongly accused of increasing insecurity on the labour market, may, on the contrary, give rise to genuine legislation and the creation of a system of protection for employees. This report, which I support, is evidence of this.
in writing. (SK) I am very pleased that we have adopted the EP Directive on minimum safety and health requirements for the use of work equipment.
The codified version was drafted using a data processing system on the basis of the consolidated wording of Directive 89/655/EEC.
It is very important that employers should always take necessary measures to ensure the safety and health protection of their employees by means of suitable equipment and conditions for their work.
New employers in particular are sometimes prone to focus more on net profit, rather than spending on various safety equipment or creating work conditions; as a result, the health and occasionally the lives of employees may be jeopardised. Employers now face a clear framework of standards they must comply with; therefore I welcome the adoption of this text, which unequivocally strengthens health and safety protection at work.
in writing. (SK) We have adopted a codified proposal based on the preliminary consolidated wording of Directive 83/477/EEC as amended.
I am aware of the fact that improved safety, hygiene and health protection of employees envisages the elimination of asbestos and all asbestos-containing materials from the work environment, as these materials are extremely dangerous to human health, since they are associated with carcinogenicity.
The consolidation of this directive produces a binding text which prohibits the use of asbestos and materials derived from asbestos for construction, demolition and remediation works, and will improve in all respects the situation of workers exposed to asbestos. I also welcome the preventive measures designed to protect health at work.
This report concerns the fisheries agreement with São Tomé and Principe on Community fishing opportunities for four years, beginning in June 2006. Under this agreement, Portugal has five licences for tuna surface longliners.
In this new agreement, there has been a 32% overall reduction in fishing opportunities. At the same time, the financial burden for shipowners - from EUR 25 to 35 per tonne of fish caught - has increased, while the financial burden for the Community has been reduced by the same amount. These are measures that, in view of their impact on the sector, give us grave cause for concern.
At Community level, these conditions mean agreements with ever smaller fishing opportunities and with ever greater burdens and responsibilities for shipowners. The question is therefore that of how they actually contribute towards improving the economic situation for the fisheries sector in the various EU Member States.
Lastly, we have our biggest reservations about Amendment 2 of this report, adopted by Parliament, which confers discretionary power on the Commission to withdraw licences in the event of non-compliance with obligations. In our opinion, the procedure in force for this type of situation must remain in place.
The agreement before us lays down Community fishing opportunities for the next six years in the waters of Kiribati, by and large maintaining the conditions of the May 2003 Fisheries Agreement. The agreement, which is solely for tuna, retains the number of available licences for the Portuguese fleet, that is to say six licences for surface longliners, together with the distribution of financing, with shipowners contributing 35%.
It is important to mention, however, the change in the sphere of reference: the old fisheries agreements with third countries, which were commercial in nature, has been replaced by the new Partnership Agreements, with fisheries protocols, which will effectively work more and more as development aid.
I wish to point out, in this context, that fishing opportunities are diminishing all the time, while the financial burdens for vessels are increasing and the fishing rules are becoming increasingly tough, which means that most fleets will not be able to take full advantage of these opportunities. Furthermore, companies from EU countries in this sector sometimes relocate production. This is a series of issues that cause us to have reservations and concerns, and when these agreements are put into practice, these issues should be studied and evaluated in greater depth.
(DE) Mr President, I should like to start by thanking once more the rapporteur Mr Schnellhardt for negotiating an excellent compromise; one that, thank goodness, has also obtained the necessary majority in plenary. We Austrians were particularly interested in the issue of 'Jagatee'. Together with Ministers Pröll and Seehofer in the Council, we succeeded in reaching a compromise that we see as perfectly workable. Our German friends, too, now have a drink that they are allowed to produce exclusively under the name 'Hüttentee'. I believe that this issue has been resolved as well as possible and also amicably.
(CS) Ladies and gentlemen, I should like to thank you for the fact that here in Parliament we are striving to safeguard Europe's cultural heritage. Across the political divide, we share the goal of ensuring that the traditional technical or geographical designations of spirituous liquors are accurate, and that no other products can use the same designations. Not only are we safeguarding cultural diversity but we are also protecting consumers' rights. I have voted the way I did so that all consumers, wherever they order a glass of vodka, whiskey, rum or Czech slivovice, can be sure that they are getting exactly what they want in their drink.
I have voted, therefore, in favour of being able to distinguish from the wording on the label whether something is other than a traditional form of liquor. Spirits made from bananas, for example, rather than from potatoes, cereals or molasses, should not be called banana vodka, but banana drink or banana spirit. Perhaps it would not be so difficult to defend European vodka in the WTO. European consumers must be sure that what they are buying is what they asked for and not a fake.
It is similarly important for the Czech Republic that the labelling of Czech slivovice, which is traditionally distilled from plums, cannot be used also for, say, European distilled spirits that are plum-flavoured because plum juice has been added to the spirit. Trust me, that cannot be compared to plums distilled in slivovice, and if anyone is unsure about that, I would ask them to come to my country and try some.
I would ask my vote in favour in the last nominal vote to be recorded because my equipment was unfortunately not working.
(PL) Mr President, unfortunately, the majority of Members supported a broader definition of vodka. This was a defeat for many centuries of tradition.
The rapporteur, and the Members who supported the broader definition supported principles which will lead to the production of vodka that is of a poorer quality and tastes worse. This could, in turn, result in a vodka made from various agricultural products, including those of animal origin and post-production waste, which is dangerous to consumer health.
Products such as vodka are associated with certain regions of the world, which often boast many years of vodka-making tradition. These are national products and we cannot tinker with them by introducing ambiguous definitions, which is exactly what we have done today. This decision is wrong.
(SK) When Slovakia acceded the EU, local producers were required to make changes to the designation of alcohol and spirits. The producers were not overly enthusiastic, but they complied with the need for change in a disciplined manner. The 'rum' they had produced became 'um'; to have retained the designation 'rum' it would have had to be produced from sugar cane alcohol. For economic reasons, producers preferred to stick with alcohol produced from grain or sugar beet molasses. This is one of the reasons why in Slovakia we have 'um' instead of 'rum', the former being a spirit with a specific rum flavouring people consume because of its taste, which has evolved over generations and has not changed since EU accession.
This is why I sympathise with my fellow Members from Poland, Sweden, Finland, Estonia, Latvia and Lithuania; this is why I have signed and voted in favour of the amendment demanding that there be a strict definition of vodka, which would regard grain, potatoes and, potentially, sugar beet molasses as the only acceptable raw materials. I do not consider the Schnellhardt compromise acceptable, since, although it would not change the labelling on vodkas made from grain, potatoes or molasses, it would involve products made from other raw materials being designated 'vodka made from ...' followed by the name of the original ingredient.
This is such a simple matter, and EU definitions should be just as simple. Since the amendment was not adopted, I have abstained from voting on the report by my colleague, Mr Schnellhardt.
(LT) Mr President, I would like to speak about the Schnellhardt document. I am not an admirer of vodka, and I have no desire to advertise the product; however, I believe that the compromise solution we have adopted today, likewise the one regarding the definition of vodka, is a step forward. I voted for it, although the country I represent - Lithuania - wanted a much more specific definition.
I think the solutions we have adopted today do not fully satisfy the hopes of consumers and European Community vodka manufacturers, especially from our region. However, I voted in favour of the proposal on the understanding that it was a compromise solution.
(DE) Mr President, I, too, voted in favour of the Schnellhardt report, as all countries - including my own, Austria - have developed their own, often regional, specialities and spirit drinks.
The issue of 'Jagatee' has already been mentioned. It was a very important one as far as we were concerned, as I believe that such traditions, including in the field of spirit drinks, are virtually part of a country's national identity.
Protecting production methods also guarantees high quality and, of course, guarantees that established producers and production methods are protected. The fact that the 'vodka war', too, has now been ended was a further reason for my voting in favour of this report.
The new regulation on spirit drinks will bring greater clarity to the definition of this kind of drink and to the methods used to produce it.
The Schnellhardt report improves on the Commission's proposal by making it clearer and by including some spirit drinks that are difficult to define and others that were omitted from the original proposal.
The report has our backing because it is a complete document that includes two unique Portuguese drinks initially overlooked by the Commission, namely Madeira rum and poncha da Madeira.
As regards vodka, the decision was taken to vote for an amendment calling for clear reference to the raw materials from which it is made when it is not produced from the traditional raw materials of potatoes, cereals and molasses.
This strikes us as an appropriate position because it promotes the traditional, original production values of vodka and because it is in the consumers' interest to be given clarification of the products they consume.
On the other hand, this is also a precautionary position aimed at preventing the situation from recurring in the future whereby the production and placing on the market of, say, a traditional Portuguese drink is undermined.
Although this amendment was not adopted, we supported the report. Reference was made, albeit less clearly, to the raw material used in vodka production.
I voted in favour of the Schnellhardt report on the proposal for a regulation on the definition, description, presentation and labelling of spirit drinks, because I consider it vital that consumers should not be misled. I consider it important that producers should pass on clear information on the nature of the product in order to ensure greater transparency in the market.
The purpose of adopting a single regulation bringing together the two existing regulations is to pursue a well-defined policy for spirit drinks, adapting the current law to the new technical requirements also defined by the World Trade Organisation.
The Commission has adopted this proposal for a regulation aimed at updating the Community law applicable to spirit drinks, which includes the definition of criteria for recognising new geographical indications. The proposal is also aimed at providing clear information to the consumer on the nature of the product and forces producers to pass on all necessary information in order to ensure that the consumer is not misled.
This was one of the texts that needed a number of last-minute compromises between the various political groups in order to reach an acceptable proposal for a regulation on the definition, description, presentation and labelling of spirit drinks.
At the heart of the dispute was what is meant by the term 'vodka'. Some said it should only be made from cereals, potatoes and/or sugar beet molasses, whereas others argued that the labelling should enable consumers to distinguish the raw material used in its manufacture.
As regards Portugal, I feel that there are no problems with the proposals contained in the regulation as regards geographical indications, which include the various forms of wine, grape marc and pear spirits, Madeira rum, fruit spirit from the Algarve and Buçaco, ginjinha portuguesa, licor de Singeverga, Portuguese anis and poncha da Madeira.
I will be voting for this report. I accept the need to bring the rules respecting vodka more closely in line with those of whisky. Yet at the same time I hope we will continue to pay attention to the plight of those small producers of 'apple and pear spirit' within the United Kingdom who in the past have suffered from unfair discrimination.
in writing. - (FR) I voted in favour of this report that is designed to improve the applicability, readability and clarity of the labelling of spirit drinks.
Spirits will, therefore, be in keeping with the new technical requirements, and particularly with the rules and standards of the World Trade Organisation.
The aim is to allow European producers of spirits to retain their indications of geographical origin on the world market.
It was possible to retain the definition of 'agricultural rum' during the negotiations. Producers and consumers approved the compromise reached concerning, in particular, the quality criteria. In the French Overseas Departments, the definition of 'agricultural rum' makes it possible for producers to set themselves apart from competitors from third countries. Produced exclusively from sugar-cane juice, the designation 'agricultural rum' is a guarantee of quality recognised by consumers.
The solution that has been found with regard to the question of vodka makes it possible also to retain the designation 'traditional vodka', produced from cereals, potatoes or molasses, without preventing production using other agricultural products. In the latter case, the label must bear the indication 'Vodka produced from...'.
in writing. (SV) I voted today against the report by Mr Schnellhardt in the final vote. The point of departure is the social situation in Europe, where alcohol consumption needs to be cut back on. Work on better public health needs to be given the highest priority. In this situation it is preposterous for the European Parliament to define vodka and thus to support the use of an alcoholic drink that is harmful to people when consumed in substantial quantities.
in writing. - (FR) The battle over vodka really took place at midday in the Chamber during the vote on the revision of the legislation on spirit drinks, a vote during which the European Parliament certainly displayed fairness, but not firmness, in defence of culinary and wine-growing traditions.
It displayed fairness inasmuch as it rightly considered that vodka, an alcoholic beverage traditionally produced in Poland, Sweden, Finland and in the Baltic States, deserves legal protection in the same way as other spirits with protected designation of origin such as gin, whisky or brandy.
Then there was confusion as producers who distil vodka other than from potatoes or cereals (apparently there are producers in Italy, the United Kingdom and even in Belgium) will be able to retain the designation 'vodka' for their spirit products in return for a simple statement on the label.
When all is said and done, it is not consumers who will be the losers in this affair but, rather, a certain conception of cultural heritage and of food or wine-growing traditions that are strongly rooted in our regions and territories. Europe must, however, encourage people to devote themselves to these traditional industries and not cause local producers to despair.
in writing. (SV) Today, the European Parliament has voted on the definition of vodka. The Group of the Alliance of Liberals and Democrats for Europe, including myself, chose in the first place to vote in favour of a narrow definition of vodka which, from the perspective of the vodka-producing countries, should contain only grain and potatoes. Unfortunately, this narrow approach did not win through. In the future, it will be possible for other raw materials, such as grapes, to be put into vodka. It is a wording that I accepted in the end, even though it was not my first choice.
in writing. - (PL) On 19 June 2007, the European Parliament voted on Horst Schnellhardt's (PPE) report which included, among other measures, the proposal to update the rather vague definition of vodka that has been in force since 1989.
The latest definition of vodka, which appears in the report before us, and which was drawn up by the European Parliament in collaboration with the Council (on the basis of a proposal made by the German presidency), is not favourable from the point of view of countries who are seen as traditional, European vodka producers, especially Poland. This proposal allows vodka to be produced from any agricultural materials, which is contrary to the tradition and history of vodka production, or the requests tabled by Poland and the Scandinavian countries.
That is why I have voted against the compromise drawn up by the Council and Parliament. At the same time, I would like to express my support for narrowing the list of raw ingredients used to produce this beverage to include only grain, potatoes and sugar beet.
in writing. I have been reassured that the compromise reached will not be detrimental to Scottish whisky. I therefore support this report.
in writing. (PL) I am voting against Mr Schnellhardt's report on the 'definition, description, presentation and labelling of spirit drinks'.
A broad definition of vodka undoubtedly devalues its reputation as it poses a real risk to its quality. Introducing vodkas onto the market which are not made from the usual ingredients and will benefit from the reputation of vodkas made from grain and potatoes, will also mislead consumers. As far as they are concerned, the use of the label 'vodka' will imply that that this is a reputable, high quality product made from grain and potatoes.
The Polish PSE delegation have made every effort to ensure that the definition of vodka remains in line with Polish interests and have called for traditional recipes and regional methods be respected in the production of spirit drinks. Our position has not, however, gain the support of the parliamentary majority.
An instrument must be created to standardise the rules applicable to the trade in cat and dog fur, and products containing such fur, on the Community market and to place a complete ban on its use, import or export in the Community area.
This is based not only on the ethical consideration that these animals can be pets but also on the need to ensure a level of protection and respect for the animals' well-being, which the cruel method of rearing and slaughtering these animals ignores.
The confidence of consumers and European fur traders must be restored, an objective that can only be fulfilled by means of a common body of law banning this trade, whereby the legal requirements in all Member States as regards the banning of the sale and distribution of cat and dog fur are clarified, and the barriers to the smooth running of the internal market in the fur industry as a whole are removed.
Mindful of the fact that European citizens are concerned about this illicit, immoral trade, I feel that the adoption of a range of practical measures by the Union in this area will help bring the citizens closer to the European institutions.
I voted in favour of the Svensson report because I feel that by creating a range of measures banning the use of cat and dog fur, we will be helping to put an end to this deeply inhumane trade.
I also feel it is vital to create Community-level methods of analysis whereby the origin of cat and dog fur can effectively be monitored and to ban the import of, and export from, the European market of cat and dog fur. It therefore makes no sense for there to be any kind of derogation aimed at creating exemptions when it comes to the placing on the market of such fur.
In response to a large number of petitions and to concerns that have been expressed, this regulation proposes banning the placing on the market and the import of, or export from, the Community of cat and dog fur and products containing such fur. The ban would replace the different existing measures implemented by several Member States and aimed at prohibiting the production and/or marketing of furs from cats and dogs. The proposal also aims at ensuring that information on new methods able to detect cat and dog fur and to distinguish it from other types of fur is made available to the Commission and exchanged between Member States.
The rapporteur strongly endorses this proposal, highlighting however the need to clearly eliminate any legal loopholes that would undermine the import and trade ban as such and emphasising the need to tighten customs checks as well as administrative - and, where possible, also criminal - sanctions applied by Member States in order to create a truly dissuasive framework that would enable this shameful and illegal trade to be brought to an end.
I voted in favour of banning the import into, and export from, the EU of cat and dog fur (and of products containing such fur) from 31 December 2008. It is particularly important in this regard that no derogations be allowed and that the Regulation not contribute towards the promotion of the fur trade.
I reject the idea of a labelling requirement as insufficient and too costly.
I also voted in favour of specific criminal measures, such as confiscation or revocation of licences, and I hope that the Member States will lay down and ensure the implementation of such penalties. There should be a regular exchange of views on the implementation of the Regulation.
A ban on the import of cat and dog fur into the EU must be fully implemented. That is why I cannot support the derogations suggested by the Commission, but fully support the report.
We welcome the Hökmark report on 'Broadband'. We supported amendments which point out that public authorities should make every effort to ensure that all citizens have access to broadband. The benefits of broadband need to be extended to every section of the population of Europe, including Ireland. We believe that public authorities play a crucial role in ensuring and speeding up the deployment of, and access to, broadband in less economically developed regions where it would be more difficult to create ICT infrastructure available at affordable cost and of sufficient standard to provide the necessary services, particularly in rural districts. General access to broadband is an essential prerequisite for social and economic development and cohesion, and improved public services. The benefits of broadband should not be reserved for the few, and 'Info-exclusion' should be avoided at all costs.
in writing. - (FR) I regret that the Hökmark report did not take up the many suggestions from the Committee on Regional Development, for which I was the rapporteur.
Consequently, it sidelines the European Commission's initial concern, namely that 'despite the general increase in broadband connectivity, access in more remote and rural regions is limited because of high costs due to low density of population and remoteness', and hence the search for solutions.
We must recognise that in certain areas of the European Union - isolated and rural areas and new Member States - there is a market failure that justifies intervention by public authorities and particularly by local and regional authorities thanks to the Structural Funds. I had experience of this in the Limousin with the DORSAL project. I am, therefore, pleased by the adoption of the two Socialist amendments that bring matters down to earth because it is in fact in these remote areas that information and communication technologies are most necessary and useful as they make it possible to overcome distances by facilitating relations between users and services - clients and providers - and between the public and public institutions, and to reduce the costs and timescales for the provision of services.
in writing. - (FR) I voted in favour of the Hökmark report on Building a European Policy on Broadband, because it is very important to encourage initiatives facilitating access for all to the Internet and, in general, to knowledge.
In accordance with the Lisbon objectives, it is essential to develop information technologies and, among those, broadband. Even if access to new technologies in the most remote regions is an objective that the European Union has to pursue, account must also be taken of the persistent discrepancies within single regions where new technologies are concerned. There are still many villages which, being too far from urban centres, still do not have access to the Internet or which have access to it but unduly slow access that does not allow satisfactory connections, while the region as a whole to which these villages belong is, overall, well served.
For the sake of cohesion, these intra-regional disparities should also be better addressed with a view to combating the digital divide.
in writing. (SV) In his explanatory statement for the report, the rapporteur pushes two contradictory arguments. On the one hand, he points out that it is not the EU's task to finance broadband development. On the other hand, he maintains that EU policy needs to support a more rapid pace of innovation in order to make Europe into the world's most dynamic market.
To conduct a broadband policy at EU level with general resources is in itself indefensible. What would happen if this policy were to fail, as the Lisbon Strategy has?
Firstly, the June List believes that the development of broadband is a task for the market. It is the market's actors who, through technological development in the framework of free competition, must ensure that demand for their services is created. Secondly, the June List believes that political objectives in this area need to be formulated and implemented at national level in the framework of institutional competition in order to devise constructive solutions for encouraging the development of broadband.
The June List is therefore voting against the report as a whole.
We welcome the adoption of our amendment aimed at considering that 'general access to broadband is an essential prerequisite for social development and improved public services and that public authorities should make every effort to ensure that all citizens have access to broadband, thereby enabling its benefits to extend to every section of the population, particularly in the less-developed areas of the Union'. We are very disappointed, however, by the rejection of our amendments, which included the following:
'whereas some parts of geographically highly fragmented outermost regions still have no access to essential ICT infrastructure such as broadband Internet; whereas this applies to, for example, the Western Azores group (Flores and Corvo), which thus has to suffer greater constraints on account of its remoteness and is therefore being penalised twice over';
and 'considers it necessary to allow for the differences between individual outermost regions, one example being the constraint imposed by geographical fragmentation of the kind that exists in the Azores and the Canary Islands, which implies a need to guarantee the right of access to essential ICT infrastructure such as broadband Internet in all parts of the outermost regions to their inhabitants as a whole'.
I am voting in favour of Gunnar Hökmark's report on a European policy on broadband.
The rapporteur rightly stresses that the development of broadband Internet connections will contribute to the creation of advanced, global healthcare systems, as well as facilitating better access to professional training and government administrative services. The 500 million European citizens who have broadband access will also provide Europe with the opportunity to become the leading, knowledge-based economy in the world. I fully support the appeal, addressed to Member States, for broadband access in all schools, universities and educational establishments.
I think that improving the broadband infrastructure should be a priority and that significant funds should be earmarked for this purpose. I am also sure that European Union funds should be used to modernise or replace broadband networks that do not provide access with a sufficient traffic volume.
in writing. - (FR) The dynamism of regional economies is strongly dependent on the level of development of information and communication technologies, among which is access to the Internet via high speed broadband connections.
The European Union must indisputably play a major role in promoting, among its Member States and its regions, the fight against the 'digital divide', in order to reduce the gap separating individuals, businesses and territories in terms of access to the knowledge society. Government support, channelled within the framework of public-private partnerships, must, as a priority, target the areas that are ill served.
Wireless connections and mobile and satellite communications can deliver broadband to areas traditionally excluded from fixed-line networks, thus offering interesting and inexpensive solutions for people living in remote or relatively inaccessible areas, such as the island or mountain regions and, of course, the outermost regions.
In the outermost regions, these technologies are even more useful than elsewhere, as they make it possible to overcome distances and reduce costs and timescales by facilitating relations between users and their service providers, between clients and their suppliers or even between the public and the public authorities.
(DE) Mr President, we abstained from voting on the Quisthoudt-Rowohl report, despite welcoming, of course, the fact that there was a 20% growth in mutual trade between Russia and the European Union last year and individual Member States have closer cooperation with Russia, for example in the field of oil and gas. Better cooperation should be sought in general terms, although the main focus on both sides must be on the resolution of the issue of the meat embargo. The most important thing is to refute the Russian accusations of poor quality and meat smuggling without delay in order to prepare the ground for negotiations on the strategic partnership agreement due to expire at the end of the year.
Energy supplies are being used as a strategic, political weapon - a fact that should have been clear to us since the Russian-Ukrainian conflict if it was not clear already. In this regard, we Europeans will have to start considering a single line and policy strategy already, so that we have a clear position with which to defy Russia in the foreseeable event that such things recur. We should not forget, however, that our dependence is reciprocal, and that our objective must be to form a viable axis between Europe and Russia, which - in my opinion - should not apply only to trade relations.
I believe that there should be a public service obligation imposed on service providers of broadband technology. As someone who lives in a village in Gloucestershire, that only within the last 12 months or so has had access to broadband, I know the economic consequences of exclusion. I accept that the installation of broadband will start with the more populous and accessible regions, but it should not be allowed to stop until over 99% of the population is covered. Service providers cannot be allowed to cherry-pick without adverse consequences for peripheral regions and economies. I will vote in favour of this report as it is going a long way in the right direction, if not quite reaching my final destination.
This report reflects the current climate of inter-capitalist contradictions between the major powers of the EU and Russia. The report sets out its approach to intervention in Russia - which goes to show that it is nothing but a guide to neoliberal policy - designed to induce Russia to pander to the interests and ambitions of the major economic and financial groups in the EU.
Take, for example, the significant criticism of 'the bill recently introduced in the Russian Federation, which allows the government to reject foreign bids for majority stakes in Russian companies, thus prohibiting foreign ownership of more than 49% in companies active in 39 strategic industries'. The majority in Parliament 'questions the bill itself as well as the choice and the growing number of industries that have been classified as strategic and essential to national security' in Russia.
Furthermore, and perhaps because it reveals too much of the real intentions of this report, the following paragraph was removed: 'considers that this does not represent a move towards improving the investment climate and that this raises fundamental questions regarding the role of the State in a market economy and competition in key sectors of the economy; considers that the ownership situation of companies, in Russia as in other countries, is a matter which can best be determined by the market'.
Need one say more?
Russia's importance to the EU is based on a combination of factors such as its geography, its scale, its strategic position, its importance in terms of energy supply - specifically as an alternative to energy sources located in the Middle East - the memories that are particularly fresh in most of the Member States that joined the EU in the last two rounds of enlargement, trade and, of course, Russia's role in international relations. With regard to all of these factors, realism is needed. Realism must not, however, be confused with ignorance of the difficulties nor with the absence of a framework of values. Although improvements have been made in some areas, today's Russia is far from being a free and open democracy that upholds human rights in full.
I therefore applaud the way in which the EU succeeded in speaking with one voice at the recent EU-Russia summit and the fact that it managed to raise a number of the Member States' concerns and interests. Although the results achieved are not ideal, an approach such as this is preferable; an approach that recognises the multiplicity of European interests, that represents those interests and that remains faithful to its framework of values.
Mr President, the votes today on the Ferreira report demonstrate once again the relentless attack on countries in Europe that operate low corporation tax regimes. The putting in place of a common consolidated corporation tax base means that there will be greater distribution of corporation tax receipts to the exchequers of the larger EU Member States at the expense of others. Even if eight or more countries agreed to a common consolidated corporate tax base, this would in turn have the effect of invalidating existing bilateral tax treaties with Member States that chose to participate in a CCCTB arrangement.
Efforts are already being made by some Member States whereby corporation tax receipts would be made in the country where is sold. This would be very bad news from an Irish perspective because many of the large companies in Ireland only manufacture or produce new goods and services that are sold in the larger EU Member States. Let nobody be in any doubt - and in particular after the very hostile and negative comments recently made by the German Finance Minister - that Ireland and other countries with low corporation tax regimes face a real battle to keep their low corporation tax structure in place, which has kept employment high, unemployment low and has been one of the main planks of a successful economy.
(SK) I have voted against the report by Mrs Ferreira because in section 13 the rapporteur proposes the introduction of a consolidated tax base throughout the EU. In my opinion, tax base consolidation would be the first step towards consolidating the rates of corporate income tax. This would have negative implications by diminishing the competitive pressures to which Member States are exposed.
In my opinion tax competition is necessary, since it prompts states to introduce necessary reforms. My country, Slovakia, is experiencing an economic boom thanks to the numerous reforms implemented by the former prime minister, Mikuláš Dzurinda. Slovakia is an example of how simple, transparent, neutral rules generate more government revenue. Tax revenue does not depend merely on the tax rate, but first and foremost on a broad tax base and the number of exemptions, allowances, special regimes, etc. For this reason, I am strongly opposed to any corporate income tax harmonisation.
Parliament tends to use annual sectoral reports - in this case on Competition Policy 2005 - to present its maximalist positions. This time, it is doing so in relation to the idea of implementing the liberalisation of the entire energy sector by 1 July 2007, in relation to the harmonisation of business taxation (with a common consolidated corporate tax base) and in relation to the reduction and control of state aid, which is a distinctive characteristic of the EU's competition policy. It also makes a point of amending competition rules when they block the concentration and centralisation of capital. All of this is done in the name of the neoliberal Lisbon Agenda. Hence our vote against.
There are two points in particular that deserve to be highlighted. First, we wish to restate our opposition to changes of strategy in relation to mergers and the impact of competition. These changes are aimed at encouraging even bigger European multinationals to compete globally, instead of at looking into the impact of the concentration of businesses in national markets, while 'monopolies' and public authorities continue to be criticised. Mergers and acquisitions have trebled in value since 2003. Secondly, there has been an attempt to apply competition rules to services of general interest by the back door.
I voted against paragraph 13 and the overall report on Competition Policy 2005. I am opposed to the introduction of a Common Consolidated Corporate Tax Base as I believe it would be a first step toward tax harmonisation.
The Union's competition policy is vitally important in an open market economy.
Measures in the area of fair trade in goods and services - for example, price reductions, increased quality, choice for consumers and the important development of technological innovation - are crucial prerequisites if we are to make the most of the openness of the markets.
We voted today for greater clarification of competition rules and greater legal certainty, in order that maximum benefit can be derived from all the measures that have been taken to improve the effectiveness, transparency and consistency of this policy. The current approach seeks to go beyond a merely formal outlook with regard to competition rules, so that we can better assess the actual or potential effects of certain practices or structural changes in companies. Decentralisation is a further positive trend in this regard. I therefore voted in favour of the Ferreira report.
The EPLP believes that the general approach of the rapporteur was the right one. However, on the issue of the common consolidated corporate tax base, the EPLP keeps its long established view that this is a case of national sovereignty. As such, we voted against the second part of paragraph 13.
UKIP refuses to support the recommendation of the Equitable Life enquiry on a number of grounds. Principally that recommendations include a common regulatory policy similar in concept to the common agricultural and fisheries policies, which have proved disastrous.
Also a recommendation that taxpayers should compensate Equitable Life Policy holders but not National Provident Institution policy holders or failed institutional pension scheme members whose case is no less convincing.
The EPLP supported the setting up of this committee because it believed Parliament could use it as an opportunity to provide clarification and learn lessons from the Equitable Life crisis and give a voice to the victims. Several of the facts of the crisis and its aftermath were not included in the report, so the final result is not balanced. The report has also been used by the opposition parties to attack the Labour government, while misleading the policyholders by falsely raising their expectations.
This vote is on a recommendation to adopt the findings of the report and not the report itself, following the committee vote there were no further opportunities to amend or improve the text. Therefore the EPLP abstains on this vote.
UKIP refuses to support the recommendation of the Equitable Life inquiry on a number of grounds, principally that recommendations include a common regulatory policy similar in concept to the common agricultural and fisheries policies, which have proved disastrous.
Also a recommendation that taxpayers should compensate Equitable Life policyholders but not National Provident Institution policyholders or failed institutional pension scheme members whose case is no less convincing.
in writing. - (NL) As a member of the committee of inquiry, I have looked into the quality aspects of legislation.
The committee of inquiry has concluded that whilst the Commission monitors the formal transposition, it does not sufficiently monitor the application. Is legislation transposed correctly and is it transposed in such a way as to ensure that its application complies with the objectives of European legislation?
We as MEPs should also monitor to a far greater extent what happens with legislation in the Member States once we have approved it. As I see it, the responsible rapporteur should monitor what is subsequently done in the Member States. The rapporteur needs to sound the alarm bell when things go wrong and if necessary, get the Commission to take action. I would also counsel in favour of including the national parliaments.
Structured cooperation between the Member States in the area of national supervisors leaves a great deal to be desired. This is not only affecting supervision in the area of financial markets, but also in all kinds of other areas. In the Member States, the number of independent supervisors is increasing. The big question is: who supervises these supervisors? And who supervises the quality of cross-border cooperation between supervisors? Is this not where the European Commission could play a substantial role?
I will be abstaining on this report. When the committee of inquiry was established, I thought it would be an important opportunity to learn important lessons from the near-collapse of Equitable Life and provide some explanations to those who were the victims. The problem is that the report disappoints with sins of both omission and commission. It falsely raises the hopes and expectations of policyholders and has been used in a blatant political way to attack the Government. In the circumstances of a committee of inquiry report where there is no possibility, in line with our Rules, to table amendments, I cannot in all conscience vote in favour of the report.
UKIP refuses to support the recommendation of the Equitable Life enquiry on a number of grounds. Principally that recommendations include a common regulatory policy similar in concept to the common agricultural and fisheries policies, which have proved disastrous.
Also a recommendation that taxpayers should compensate Equitable Life policy holders but not National Provident Institution policy holders or failed institutional pension scheme members whose case is no less convincing.
Mr President, I should like to emphasise my opposition to Amendments 7 and 8. The vote was not controlled and I wish to express my opposition, because their content is beside the point. It touches on the principle of subsidiarity and I personally believe that the reference to exceptions weakens the principle of equal treatment.
I hope that the report will have a good result and will help everyone, without exceptions.
(DE) Mr President, on behalf of the Members from the German Free Democratic Party, I should like to say that Mrs Panayotopoulos-Cassiotou's report deals with a very important issue, namely measures enabling the combination of family life with a period of studies. We have cast our vote to show our solidarity with those of our fellow Members who worked on it.
Nevertheless, I should like to emphasise on behalf of my colleagues that, in our opinion, this issue is one that should be dealt with exclusively at national level rather than by the European Union. Accordingly, this Parliament should take the opportunity presented by this report to conduct a more careful examination of which issues fall within our competence and which would be better left to the nation-states.
in writing. (SV) People's level of education is crucial to their personal development and to European growth and innovation. The opportunity for students to have families is also very significant from an equality perspective. It is therefore important for the EU Member States to invest more in creating good conditions for enabling people to study and have families at the same time. In the light of this, we chose to vote in favour of the report in spite of the fact that most of the topics it addresses are national, regional and local, rather than European, responsibilities.
This report underlines the importance to all young people, men and women, of the benefits of high quality education and training that is adapted to the new demands of the market, and of constantly updating their knowledge in order to be able to enter the labour market and make lasting progress.
The level of education is an essential factor in the growth and innovation capacity of a society. The OECD considers that adding an additional year to the average time spent in education increases the rate of growth by about 5% immediately and by about 2.5% in the long term. In countries with a higher level of studies, there is less inequality between people, which is a major challenge for Portugal, a country with the highest inequality and the lowest educational training in the EU.
In general, the higher the level of studies reached, the higher the level of employment. Looking at the whole population aged from 25 to 64, the employment rate of those with higher education qualifications was 84% in 2001, that is to say, approximately 15 points higher than the average for people of all levels of education and almost 30 points higher than for those who had not progressed further than lower secondary education.
in writing. (PL) Mr President, I am voting in favour of Marie Panayotopolous-Cassiotou's report on a regulatory framework for measures to reconcile family life and a period of study in the European Union.
Member States should give more consideration to the position of young women and men with families The report accurately stresses the need for a framework of policies that would provide more support for young people so that they can study and raise a family without needing to prioritise one of these goals.
The rapporteur suggests that the expectations of young women and men who both study and have families should be taken more into account in terms of educational systems and social structures. This could involve offering favourable student insurance as well as providing social support and medical care which could also cover the student's dependants. Other measures could include reducing the tax burden or not taxing students with families.
As a university lecturer, I think that the report's appeal to Member States to work together with higher education and vocational institutions to create a more flexible framework for studying, which takes advantage of new technology in the field of education, deserves our full support.
in writing. Work-life balance and work-study-life balance is essential for a healthy and happy workforce. Young women who study and have childcare responsibilities need to be given greater support across the EU.